Present: Hassell, C.J., Lacy, Keenan, Koontz, Lemons and Agee,
JJ., and Russell, S.J.

DIANA MARIE AUSTIN
                                                          PER CURIAM
v.   Record No. 040470
                                                    November 5, 2004
COMMONWEALTH OF VIRGINIA

               FROM THE COURT OF APPEALS OF VIRGINIA


      In this case, we granted the petition for appeal of Diana

Marie Austin, a juvenile, to consider whether the Court of

Appeals erred in holding that the Circuit Court of Franklin

County, the trial court, had original jurisdiction over Austin’s

juvenile parole revocation proceeding.

      The procedural history and pertinent facts regarding the

revocation of Austin’s parole are not disputed and are recounted

in detail in the opinion of the Court of Appeals.    Austin v.

Commonwealth, 42 Va. App. 33, 35-37, 590 S.E.2d 68, 69-70

(2003).   Upon consideration of the issue and for the reasons

stated in the opinion of the Court of Appeals, see id. at 37-41,

590 S.E.2d at 70-72, we will affirm its judgment that the trial

court had jurisdiction over Austin’s juvenile parole revocation

proceeding.

                                                           Affirmed.